Citation Nr: 0207697	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-20 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for tuberculosis of 
the spine, inactive from November 5, 1954, with residual 
favorable ankylosis of the dorsal and lumbar 
spine, postoperative, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1952 to June 
1953.


FINDING OF FACT

The service-connected tuberculosis of the spine is manifested 
by favorable ankylosis of the dorsal and lumbar spines.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
tuberculosis of the spine, inactive from November 5, 1954, 
with residual favorable ankylosis of the dorsal and lumbar 
spine, postoperative, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.25, 4.71a, Diagnostic Codes 
5001, 5288, 5289, 5293, 4.89 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that recent case authority 
raises some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA), 
apply to the veteran's claim on appeal.  More specifically, 
in the case of Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002), the Federal Circuit held that the duty to 
notify and assist provisions of the VCAA were not meant to be 
applied retroactively.  However, the Board notes that even 
assuming the applicability of the VCAA, the case has already 
been sufficiently developed.  First, the veteran underwent a 
private neurological examination, the results of which are 
provided within a May 2002 report that is associated with the 
claims folder, which, together with recent pertinent VA 
treatment records and the testimony of the veteran, permits 
the Board to properly assess the current severity of the 
veteran's service-connected disability.  Second, there is no 
indication that there are any outstanding relevant documents 
or records that have not already obtained or sufficiently 
addressed by relevant medical examiners in opinions that are 
already of record.  In addition, the veteran has been placed 
on notice of the law and regulations pertinent to his claim 
and further notice of this information would be both 
redundant and unnecessary.  Finally, in view of the Board's 
decision to grant virtually all of the benefits sought on 
appeal, the Board finds that the veteran has not sustained 
any prejudice by the Board's decision to forego any 
additional development and decide the claim on the merits.

While the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate this claim.  See 66 Fed. Reg. 45,650 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

The history of this disability shows that service connection 
was originally granted for tuberculosis of the spinal column 
by an August 1953 rating decision, and a 100 percent rating 
was assigned, effective from July 1, 1953.  Service medical 
records were found to reflect that back symptoms were first 
diagnosed as tubercular arthritis of joints at T-11 and T-12 
in October 1952, and following hospitalization, it was 
determined that it would be necessary for the veteran to 
undergo a fusion of the dorsal spine.  In December 1952, a 
left hemi-fusion from D-7 to L-2 was accomplished with a bone 
graft.  In March 1953, the veteran underwent a fusion on the 
right side of the spinal column in the dorsal and upper 
lumbar area, resulting in the immobilization of that portion 
of the veteran's spinal column.  In March 1953, exploratory 
surgery revealed that spinal fusion on the left was holding 
fast, but that fusion on the right was not properly united.  
Following additional graft surgery to this area, the veteran 
was placed in a jacket cast and transferred to a VA hospital 
where he remained until his discharge from that facility at 
the end of August 1953.  

Thereafter, as a result of November 1954 VA examination 
findings that tuberculosis of the spine was inactive and that 
the evidence showed complete favorable ankylosis of the 
dorsal and lumbar spine, the RO determined that the veteran's 
nonpulmonary tuberculosis of the dorsal and lumbar spine was 
completely arrested as of November 5, 1954.  The RO further 
determined that since the residual favorable ankylosis of the 
lumbar spine was ratable at 40 percent and the favorable 
ankylosis of the dorsal spine was ratable at 20 percent, it 
would combine the ratings for each segment and rate the 
veteran's combined residual disability at 50 percent, 
effective from November 5, 1954.

In August 1980, the RO advised the veteran that outpatient 
treatment records he had submitted from July 1980 did not 
demonstrate any increase in the severity of his disability.  
The veteran later submitted additional private medical 
records in support of a claim for increased rating in 
November 1987, and while these records did reflect periodic 
complaints and treatment relating to the veteran's back 
between August 1980 and September 1987, a January 1988 rating 
decision found that no change was warranted in the veteran's 
protected 50 percent evaluation.  It is also noted that 
December 1987 VA X-rays of the thoracic spine were 
interpreted to reveal some calcification within the 
intervertebral disc within the lower thoracic spine and 
minimal osteoarthritic spurring within the lower thoracic 
spine.  The examiner further commented that there was no 
significant residual deformity secondary to either prior 
infection or surgery.

Following the filing of a new claim for increased rating in 
March 1994, additional VA treatment records were obtained, 
including VA outpatient records from August 1993 to June 1994 
and a VA hospital summary from November 1966.  The VA 
hospital summary from November 1966 reflects that the veteran 
was admitted with complaints of back pain, and that at the 
time of discharge, he was found to be capable of returning to 
gainful employment at any time.  A January 1994 outpatient 
record reflects the veteran's complaints that his back pain 
was getting worse.  It was further noted that an X-ray of the 
lumbar spine in November 1993 revealed degenerative joint 
disease (DJD), and the assessment at this time was DJD.  In 
February 1994, VA X-rays were interpreted to reveal advanced 
degenerative changes in the lower thoracic spine and upper 
lumbar spine.

Following a February 1995 rating decision's denial of the 
veteran's March 1994 claim for increased rating, the veteran 
filed the subject claim for increased rating in December 
1995.

VA outpatient records received in August 1996 for the period 
of April 1995 to August 1996 indicate treatment for 
complaints of back pain in April and September 1995.  In 
December 1995, the veteran's complaints included lumbosacral 
pain with pain in the left lower extremity at the back of the 
thigh and calf without pain in the foot, tingling or 
numbness.  Walking 150 to 200 feet reportedly produced hip 
and lumbar pain but no further radiation.  December 1995 X-
rays of the lumbar spine were interpreted to reveal 
hypertrophic changes of the lumbar vertebral bodies, and the 
impression included DDD of all of the lumbar interspaces.

At the veteran's personal hearing in September 1997, the 
veteran testified that his back was in constant pain and that 
it had gotten to the point where he could not do the 
activities associated with his occupation of selling printing 
supplies and equipment (transcript (T.) at p. 2).  The left 
leg would be intermittently numb with radiating pain (T. at 
p. 3).  There was also pain on the right leg that was 
associated more with the donor site of one of his bone grafts 
(T. at p. 3).  When the veteran could get his weight off of 
his hips and feet, the pain would improve (T. at p. 3).  The 
veteran could not stand for more than 30 minutes before the 
pain would start to bother him and also could not sit in a 
chair or anything that had a hard back (T. at p. 3).  The 
veteran would take Anacin and muscle relaxers on a daily 
basis (T. at p. 4).  After walking short distances, his legs 
would begin to tingle and feel numb (T. at p. 4).  He also 
noted that he wore a high profile girdle that supported his 
muscles and prevented him from accidentally bending or 
twisting.  

The veteran again noted that he sold printing supplies and 
equipment, but that he was not selling anything at this time 
because he was required to service and install what he would 
sell and he could not do that anymore (T. at p. 4).  
Basically, all that remained were two or three accounts that 
he could service by telephone and which involved a couple of 
hours a week (T. at p. 4).  He also indicated that he was 
unable to do yard work and other maintenance around the 
house, and could not lift or carry anything (T. at p. 5).  
The veteran stated that he could bend at the hips somewhat 
but could not bend his back (T. at p. 5).  Doctors had 
reportedly advised him that the numbness in his legs was 
referable to the nerve compression in his back (T. at p. 6).  
The veteran underwent two operations in service, the second 
involving the grafting of bone from his right hip (T. at p. 
6).  The numbness in his left leg ran down the back of the 
left to the ankle, and he would sometimes stumble (T. at pp. 
7-8).  His spouse concurred that the veteran had problems 
with walking and just about anything he did (T. at p. 8).  
The veteran noted that following his operations in service, 
he was in a body cast for 8 1/2 months (T. at p. 11).

Additional VA outpatient treatment records received in 
September 1997 for the period of October 1994 to May 1997 
reflect that in October 1994, the veteran complained of 
constant pain in his back and that in January 1997, he also 
complained of associated numbness of the lower extremities.  
The diagnosis included chronic low back pain.  In April 1997, 
the veteran complained that his low back pain was radiating 
into the left hip and thigh, and that the pain was mild to 
moderate.  While the lumbar spine was found to be very stiff, 
neurological examination of the lower extremities was 
negative.  April 1997 X-rays were interpreted to reveal 
fusion in the thoracolumbar region with moderate to severe 
degenerative changes at L2-L3 with disc degeneration and 
osteophytic formation, which may have been accelerated by 
tuberculosis of the spine and spinal fusion.  VA records from 
May and June 1997 reflect that the veteran continued to 
complain of chronic back problems.

November 1997 VA spine examination revealed that the veteran 
continued to do some work in the area of sales.  He further 
reported that he had not missed a low of work due to his 
spinal disability until the previous four years, when the 
back had really slowed him down, causing him constant pain 
and requiring him to do most of his selling at home.  He 
denied taking any medicine for his back.  He reported that he 
intermittently used an elastic belt.  Examination indicated a 
23 centimeter scar along the dorsolumbar area and range of 
motion of the lumbar spine revealed 80 degrees of forward 
flexion, 20 degrees of backward extension, and right and left 
flexion of 25 degrees.  X-rays of the lumbar spine were found 
to reveal suspect discogenic disease at L2-3, L4-5, and L5-
S1.  X-rays of the thoracic spine indicated hypertrophic 
degenerative changes.  The diagnosis was suspect discogenic 
disease at C-5/6, C-6/7, C-7/T-1, L-2/3, L-4/5, and L-5/S-1, 
and DJD of the dorsal spine.

In his July 1997 substantive appeal, the veteran asserted 
that he could no longer work except part time, for an hour or 
two a day doing either driving or desk work, because of the 
pain associated with his spinal disability.  He further 
contended that this disability had affected his employment 
for quite some time, noting that his occupation as a printing 
supply and equipment salesman not only involved selling but 
installing and servicing what he sold, and since he was no 
longer able to install or service equipment, his income and 
employment had been reduced significantly.

In September 1997, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected spinal fusion that resulted from 
tuberculosis of the spine.  On his application for benefits, 
the veteran indicated that where he had been earning as much 
as $2,000 a month on the basis of a 20 hour work week in 
sales between January 1992 and June 1997, since June 1997, he 
had been earning a maximum of $700 a month based on a 5 to 10 
hour work week.  

A February 1998 rating decision denied the veteran's claim 
for a total disability rating based on individual 
unemployability and the record does not reflect that the 
veteran specifically appealed the February 1998 decision.

A private neurological report from Dr. S., dated in May 2002, 
reflects that the veteran continued to complain of problems 
with back and thoracic pain.  He also reportedly tended to 
intermittently drag his leg.  This examiner also noted the 
veteran's past medical history, which included left hand 
effusion from T7 to L2 and the placement of a graft in his 
back.  Since then, the veteran reported back pain that 
continued to cause problems in his walking and discomfort in 
his back.  The veteran also indicated that the back pain 
adversely affected standing and prolonged walking.  Recent 
lumbar spine magnetic resonance imaging (MRI) was interpreted 
to reveal advanced degenerative changes in the spine with 
vacuum phenomenon at L2-L3, L3-L4, L4-L5, and L5-S1.  There 
was also facet hypertrophy and degenerative changes in the 
facets.  Computed tomography (CT) scan of the dorsal spine 
was found to reflect moderately advanced degenerative changes 
in his spine with hypertrophic changes in the bodies.  The 
examiner noted that the veteran also had significant 
arthritis in that region.  In his review of the veteran's 
system, while back pain was noted, review of the neurological 
system did not indicate numbness or tingling.  Motor 
examination indicated good strength, but that the veteran had 
to walk with a slight limp and tended to hold his back when 
walking.

The impression was long history of back problems.  The 
examiner noted that the veteran's symptoms started in 1952 
with a diagnosis of Pott's disease and he had already 
received extensive surgery in his back.  Most likely, because 
of the disease and his surgery, the examiner believed that he 
had accelerated arthritis and more changes were now being 
seen on CT scan of the thoracic and lumbar spine.  It was 
also noted that the veteran had periodically reported 
continuous pain and noticed a problem with walking.  The 
examiner concluded that the veteran's disability was 
permanent, as it had stayed with the veteran for a long time.

At the veteran's hearing before a Member of the Board in May 
2002, the veteran testified that he was currently receiving 
treatment with Dr. S. about every four months (T. at p. 5).  
He also complained of almost daily muscle spasms and pain 
radiating down both legs (T. at pp. 5-6).  The radiating pain 
occurred when the veteran was fatigued such as prolonged 
sitting, driving or walking (T. at p. 6).  He was also taking 
Darvocet for back pain on a daily basis (T. at p. 6).  He had 
been told that no additional surgery or other measures would 
reduce his pain (T. at pp. 6-7).  The veteran's spouse would 
do most of the driving and household chores (T. at pp. 7-8).  

In justifying entitlement to a higher rating, the veteran 
stated that he was not able to work because of his back and 
had not worked for several years (T. at p. 9).  He had 
applied for minimum-type labor, but as soon as the veteran's 
condition was disclosed, the positions never materialized (T. 
at p. 9).  The veteran described his muscle spasms as a 
tightening sensation, with some episodes more painful than 
others (T. at p. 11).  The veteran believed that a fair 
rating for his disability would be 100 percent because he was 
completely disabled, noting that he was unable to do for 
himself or for other people (T. at p. 11).  He did indicate 
that he would sometime drive in town, but that his spouse 
would take over as soon as they were back on the highway (T. 
at p. 11).  

He was also able to slowly dress himself, except for his 
shoes, which he would have trouble getting on and off (T. at 
p. 11).  When shopping, he would utilize electric scooters 
and he would rely on the walls for support when he walked 
around the house (T. at p. 12).  He wore a soft elastic brace 
for support and did so on a constant basis (T. at p. 13).  
The veteran noted that he had been involved in sales but that 
it was becoming more difficult to do the activities 
associated with this (T. at p. 13).  The pain extended down 
both legs (T. at p. 13).  The pain in his legs occurred on a 
daily basis (T. at pp. 13-14).  The veteran did not believe 
he had numbness in his legs, instead considering it to be an 
aching type of pain (T. at p. 14).  




II.  Rating Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1 (2001).

The veteran's service-connected tuberculosis of the spine, 
inactive from November 5, 1954, with residual favorable 
ankylosis of the dorsal and lumbar spine, postoperative, is 
properly evaluated under Diagnostic Code 5001, which provides 
that tuberculosis of the bones and joints will be rated in 
accordance with §§ 4.88(b) or 4.89, whichever is appropriate.  
38 C.F.R. § 4.88(b) provides that miliary tuberculosis is 
rated under Diagnostic Code 6311.  As an active disease, it 
is rated as 100 percent disabling.  Where it is inactive, it 
is rated under 38 C.F.R. § 4.88(c).  For one year after the 
date of inactivity, following active tuberculosis, a 100 
percent evaluation will be assigned.  Thereafter, the 
residuals would be rated under the specific body system or 
symptoms affected.  Because the record is negative for 
evidence of miliary tuberculosis, 38 C.F.R. § 4.88 is not 
applicable.

38 C.F.R. § 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  These graduated 
rating provisions are applicable because service connection 
has been in effect for the veteran's tuberculosis of the 
spine since July 1, 1953.

Public law 90-493 repealed section 356 of title 38, United 
States Code, which provided graduated ratings for inactive 
tuberculosis.  The repealed section still applies, however, 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis in a state of complete arrest.  See 38 C.F.R. §§ 
4.89, 4.96 (2001).  Public Law 90- 493 provides, in pertinent 
part:

Sec. 4. (a) Section 314(q) and section 356 of title 38, 
United States Code, are hereby repealed.

(b) The repeals made by subsection (a) of this section shall 
not apply in the case of any veteran who, on the date of 
enactment of this Act, was receiving or entitled to receive 
compensation for tuberculosis which in the judgment of the 
Administrator had reached a condition of complete arrest.

Public Law 90-493, August 19, 1968.

Under the applicable criteria, inactive nonpulmonary 
tuberculosis warrants a 100 percent evaluation for two years 
after the date of inactivity, following active tuberculosis 
which was clinically identified during active service or 
subsequently thereto.  A 50 percent evaluation is assigned 
during the period from the third through the sixth years 
after the date of inactivity, and a 30 percent evaluation is 
assigned during the period from the seventh through eleventh 
years of inactivity.  Thereafter, in the absence of a 
schedular compensable permanent residual, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.89 (2001).

Consequently, the veteran's arrested tuberculosis of the 
spine will be evaluated under the specific body system or 
systems affected.

In this regard, as was noted above, the RO has already based 
the current 50 percent evaluation on a 20 percent evaluation 
for favorable ankylosis of the dorsal spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2001), and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001), and combined 
the two under 38 C.F.R. § 4.25 (2001) for a combined rating 
of 50 percent.  The most important question now for 
consideration is whether the veteran's symptoms are 
adequately reflected by the joint application of these two 
diagnostic codes, or whether other diagnostic codes now 
provide a more appropriate and higher rating for the more 
current manifestations of the veteran's disability.  In light 
of the fact that there is no medical evidence of unfavorable 
ankylosis of either the dorsal or lumbar spine, neither 
Diagnostic Code 5288 nor Diagnostic Code 5289 would provide 
any higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5288, 5289.

In addition, the maximum evaluation available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001) for severe limitation of 
motion of the lumbar spine and 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001) for lumbar strain is 40 percent.  Moreover, 
with respect to limitation of motion with pain, it has been 
held that when the current rating was the maximum disability 
rating available for limitation of motion, remand for 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Likewise, there is no medical evidence of complete bony 
fixation of the spine at either a favorable or unfavorable 
angle to justify a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2001).  While the Board has also 
considered analogizing the veteran's disability as residuals 
of fracture of vertebra in order to apply 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001), as the veteran's immobility is 
not such that it requires a brace (the Board finds that a 
soft elastic brace is not sufficient to meet this criteria) 
or involve the spinal cord, a higher rating is also not 
available under this diagnostic code.   Extraschedular 
consideration is also not warranted in the absence of 
frequent hospitalizations or other unusual factors associated 
with the disability. 





ORDER

Entitlement to a rating in excess of 50 percent for 
tuberculosis of the spine, inactive from November 5, 1954, 
with residual favorable ankylosis of the dorsal and lumbar 
spine, postoperative, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

